WILLIAMS, J.
HUSBAND & WIFE.
(290 Ca) Common law marriage is valid in Ohio.
(290 Ca) . Where an.agreement of marriage in prasenti is entered into by persons competent to contract, and is accompanied and followed by cohabitation as husband and wife, and contracting parties are treated as such and reputed to be.such in community in which they live and in circle in which they move, it constitutes a valid marriage at common law and contracting parties are husband and wife as fully and to same extent as if there had been statutory and ceremonial marriage.
(290 P) In action by wife, as executrix, for death of husband, under Federal Employers’ Liability Act (Title 45, Sections 51 to 59, U. S. Code; U. S. Comp. Stats.. Sections 8657 to 8665), for her benefit as surviving widow in which plaintiff claimed there had been common-law marriage after previous divorce, excluding evidence regarding conversations between the parties tending 'to. show agreement of marriage on ground that it would constitute personal communication between husband and wife, held error, since they had been previously divorced and no common law marriage would exist until after agreement was made.
(290 Ca). Agreement to live' together as man and wife must be made per verba de pra-senti or by words of present tense, and if such agreement is made by words of future.tense there can be no common-law marriage.
TRIAL.
(590 E4b) Where counsel for plaintiff excepted to ruling excluding evidence and stated what he expected evidence would show, question of error in excluding evidence was properly saved.
(Culbert and Richards, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.